DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 4/14/2022, in which claim 2, 3, 7-13, and 19 have been amended, claims 20-22 and 24-25 have been canceled previously and entered of record.

Response to Remarks/Arguments
3.    Claims 2, 7-8, 11-13 and 19 have been amended to address the 35 U.S.C. § 112(b) rejection of the claims. Thus, the 35 U.S.C. § 112(b) rejection of the claims are withdrawn accordingly.

Allowable Subject Matter 
4.   Claims 1-19 and 23 are allowed.
5.   The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a voltage generator configured to sequentially apply the plurality of read voltages to the plurality of bit lines, based on the voltage control signal; and a read-out circuit connected to the bit lines, wherein the control logic determines values of data stored in the plurality of memory cells by controlling the read-out circuit to sequentially compare values of currents sequentially output from the plurality of memory cells in response to the plurality of read voltages with a value of a reference current”, and a combination of other limitations thereof as claimed in the claim. Claims 2-16 depend on claim 1.   
       Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “applying a second voltage to the plurality of bit lines, the second voltage being different from the first voltage; sensing a second current from the memory cell array in response to the second voltage; and determining second memory cells of the memory cell array having a second program state in response to the second voltage by comparing the second sensed current with the reference current in response to the second voltage”, and a combination of other limitations thereof as claimed in the claim. Claims 18-19 depend on claim 17.   
        Regarding independent claim 23, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a voltage generator configured to sequentially apply the plurality of read voltages to a plurality of bit lines connected to the merged memory cells based on the voltage control signal, and to apply a gate voltage to the charge trap layer; and a read-out circuit including a first sense amplifier configured to determine a first program state for the resistive memory element and a second sense amplifier configured to determine a second program state for the charge trap layer”, and a combination of other limitations thereof as claimed in the claim. 
6.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827